DETAILED ACTION
This action is responsive to the pending claims, 1-7, received 24 January 2020. Accordingly, the detailed action of claims 1-7 is as follows:


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1, 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “synchronizing timings to start and end control”, “starts the control”, “ends the control” and claim 4 recites “start or end the control”, however, it is unclear whether the control refers to the aforementioned “vehicle control” or “drive control”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 6 rejected under 35 U.S.C. 103 as being unpatentable over Yanagi (EP 3299257 A1, hereafter referred to as Yanagi) in view of Ko (US 20170190354 A1, hereafter referred to as Ko).

Regarding claim 1, Yanagi teaches a motor control device that drives a motor contributing to vehicle operations based on a vehicle signal including drive assist information and performs vehicle control, the motor control device (Yanagi [Abstract] teaches a motor controller that controls actuation of a motor, wherein the motor contributes to vehicle steering operations [0013] based on detection results of various sensors arranged in the vehicle [0017]) comprising: 

However, Yanagi does not explicitly teach the first microcomputer and the second microcomputer synchronize timings to start and end control by performing at least one of three types of arbitration processes including: an AND-start arbitration process that starts the control when a start condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer, and ends the control when an end condition is satisfied in the operation result from at least one of the first microcomputer or the second microcomputer; an OR-start arbitration process that starts the control when a start condition is satisfied in the 15/18operation result from at least one of the first microcomputer or the second microcomputer, and ends the control when an end condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer; and a forced arbitration process that starts control when a start condition is satisfied in the operation result from the first microcomputer, and ends the control when an end condition is satisfied in the operation result from the first microcomputer.  

an AND-start arbitration process that starts the control when a start condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer (Ko [0095-0097, 0102] teaches receiving requests from multiple steering related control systems (ECUs) simultaneously), and ends the control when an end condition is satisfied in the operation result from at least one of the first microcomputer or the second microcomputer (Ko [0099, 0101] teaches completion of the currently activated steering related control system and determination of standby state being released for a steering related control system); an OR-start arbitration process that starts the control when a start condition is satisfied in the 15/18operation result from at least one of the first microcomputer or the second microcomputer, and ends the control when an end condition is satisfied in the operation results from both of the first microcomputer and the second microcomputer; and a forced arbitration process that starts control when a start condition is satisfied in the operation result from the first microcomputer, and ends the control when an end condition is satisfied in the operation result from the first microcomputer

Regarding claim 2, Yanagi-Ko teach the limitations of claim 1, as rejected above.
Additionally, Yanagi-Ko teach the motor control device wherein the first microcomputer and the second microcomputer select one of the three types of arbitration processes and perform the one of the three types of arbitration processes based on the acquired vehicle signal (Yanagi [0023] teaches activating or canceling the automatic steering control in accordance with user interaction with on/off 

Regarding claim 3, Yanagi-Ko teach the limitations of claim 2, as rejected above.
Additionally, Yanagi-Ko teach the motor control device wherein the first microcomputer and the second microcomputer select the one of the three types of arbitration processes in accordance with switching between a drive assist mode and a manual operation mode by a driver (Yanagi [0023] teaches activating or canceling the automatic steering control in accordance with user interaction with on/off switch. Additionally, Ko [0102] teaches arbitration and processing of steering related control system requests based on a received button press or signal).  

Regarding claim 4, Yanagi-Ko teach the limitations of claim 1, as rejected above.
Additionally, Yanagi-Ko teach the motor control device wherein when an abnormality of the inter-microcomputer communication occurs, the first microcomputer and the second microcomputer stop the arbitration process (Yanagi [0060-0061] disclose upon determination of an abnormality, switching the control state of the processing units) and independently start or end the control based on the operation result from each of the first microcomputer and the second microcomputer (Yanagi [0062 and 0065] discloses commencing steering assist based on PWM signals calculated by the new master/slave control state).  

Regarding claim 6, Yanagi-Ko teach the limitations of claim 1, as rejected above.
Additionally, Yanagi-Ko teach the motor control device, wherein the motor corresponds to a steering assist motor for an electric power steering system (Yanagi [0011] discloses an electric power .  


Allowable Subject Matter
Claim 5, 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeong et al (US 20190241207 A1);
Fujii (US 20180297639 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446